Title: To James Madison from Joseph Milligan, 4 May 1821
From: Milligan, Joseph
To: Madison, James


                
                    Georgetown May 4th 1821
                
                By this days mail I have sent two parcels which contain five copies of Historical Letters for Mrs Madison. There is in one [of] the parcels a book for your neighbour the Hnbl. P. P. Barbour. He requested me to send it together with the copies that I was to send to Mrs M. With respect I am yours
                
                    Joseph Milligan
                
            